                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

ALVIN FRAZIER,

        Plaintiff,
                                                            Case Number 19-10389
v.                                                          Honorable David M. Lawson

KEVIN LINDSEY, UNKNOWN JANE DOE,
D. SMITH, UNKNOWN PLESHAKEL,
UNKNOWN PRICE, JOEL SALINES,
UNKNOWN MOREY, K. FRANCISE,
UNKNOWN JONES, UNKNOWN COLTHFELT,
UNKNOWN HOGANSON, CHRISTINE
MCCUMBER-HEMRY, UNKNOWN DAVIDSON,
UNKNOWN DETLOFF, UNKNOWN DIVISH,
UNKNOWN HARTINAGEL, UNKNOWN BARNES,
UNKNOWN FIELDS, UNKNOWN GANAWAY,
UNKNOWN MCNEAL, UKNOWN DOLTHS,
UNKNOWN SNYDER, UNKNOWN LAMB,
UNKNOWN KLOTZ, UNKNOWN FARHAT,
UNKNOWN SAVICKEY, UNKNOWN MORRIS,
RICHARD RUSSELL, UNKNOWN WASHINGTON,
CARINA BLAIR, UNKNOWN PURDY,
BRIAN JOHNSON, TIFFANY KISOR, UNKNOWN
SCHUBRING, AND UNKNOWN KING,

      Defendants.
_________________________________________________/

     ORDER OF PARTIAL SUMMARY DISMISSAL AND DIRECTING PLAINTIFF TO
     COMPLETE SERVICE DOCUMENTS AND FOR SERVICE OF PROCESS BY THE
                            U.S. MARSHAL

        On February 7, 2019, plaintiff Alvin Frazier, a state prisoner at the G. Robert Cotton

Correctional Facility in Jackson, Michigan, filed a pro se civil rights action under 42 U.S.C. §

1983 and application to proceed without prepaying the fees and costs for this action. The thirty-

five defendants named in the caption to the complaint are several employees of the Michigan

Department of Corrections (MDOC). In his complaint and attached exhibits, the plaintiff alleges

that these defendants have retaliated against him for pursuing legal redress of other civil rights
                                               ‐1-
violations. However, the plaintiff has failed to allege personal involvement on the part of many

of the defendants and otherwise has failed to state a plausible claim against all but two of the

defendants. The complaint therefore will be dismissed in part.

                                                    I.

       Frazier was convicted of second-degree murder and sentenced to prison for 15 to 30 years

on July 16, 2008. The complaint and attached exhibits recite that in 2017, the plaintiff filed a

lawsuit in the United States District Court for the Western District of Michigan against three

MDOC facilities — Chippewa Correctional Facility, Marquette Branch Prison, and Kinross

Correctional Facility — alleging that as a result of the MDOC’s failure to protect him from the

family of his victim, he was assaulted and stabbed several times. Frazier presently alleges that

MDOC staff at his current facility since have engaged in a variety of retaliatory actions. He says

that he wrongfully was cited with a misconduct ticket after a fight with another prisoner, asserting

that the subsequent investigation into that fight was unfair and biased, and that he was denied a

favored job within the facility’s kitchen based on his race, as well as access to his assigned

psychologist. The complaint also includes allegations that personnel have disregarded the rules

related to the handling of “legal” mail and that Frazier feels compelled to stand mute as to any

other grievances.

       Frazier seeks a declaration that the defendants’ conduct violates his Eighth Amendment

right not to be subjected to cruel and unusual punishment and other constitutional rights not

specifically enumerated, as well as money damages and an injunction ordering the defendants to

cease any further retaliatory action against him.




                                                ‐2-
                                                 II.

       When a plaintiff has asked the Court to waive fees and costs because he cannot afford to

pay them, the Court has an obligation to screen the case for merit and dismiss the case if it “(i) is

frivolous or malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks

monetary relief against a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B).

In addition, Congress mandated in the Prison Litigation Reform Act (PLRA) that district courts

screen for colorable merit every prisoner complaint filed against a state or governmental entity.

28 U.S.C. § 1915A(a) (“The court shall review, before docketing, if feasible or, in any event, as

soon as practicable after docketing, a complaint in a civil action in which a prisoner seeks redress

from a governmental entity or officer or employee of a governmental entity.”).

       A complaint is frivolous if it lacks an arguable basis in law or fact. Neitzke v. Williams,

490 U.S. 319, 325 (1989); see also Denton v. Hernandez, 504 U.S. 25, 32 (1992). “A complaint

lacks an arguable basis in law or fact if it . . . is based on legal theories that are indisputably

meritless.” Brown v. Bargery, 207 F.3d 863, 866 (6th Cir. 2000) (citing Neitzke, 490 U.S. at 327-

28). Dismissal on the Court’s initiative is appropriate if the complaint lacks an arguable basis

when filed. Goodell v. Anthony, 157 F. Supp. 2d 796, 799 (E.D. Mich. 2001).

       Although a pro se litigant’s complaint must be construed liberally, Erickson v. Pardus, 551

U.S. 89, 94 (2007), “[t]he leniency granted to pro se [litigants] . . . is not boundless.” Martin v.

Overton, 391 F.3d 710, 714 (6th Cir. 2004). The screening mandated by Congress in section

1915(e)(2) includes the obligation to dismiss civil complaints filed by prospective pro se filers if

they “fail[] to state a claim on which relief may be granted.” 28 U.S.C. § 1915(e)(2)(B)(ii);

McGore v. Wrigglesworth, 114 F.3d 601, 604 (6th Cir. 1997), overruled on other grounds by Jones

v. Bock, 549 U.S. 199 (2007).



                                                 ‐3-
       To avoid dismissal, a complaint must include “enough facts to state a claim to relief that is

plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009). “To state a claim under 42 U.S.C. § 1983, a plaintiff must set forth

facts that, when construed favorably, establish (1) the deprivation of a right secured by the

Constitution or laws of the United States (2) caused by a person acting under the color of state

law.” Dominguez v. Corr. Med. Servs., 555 F.3d 543, 549 (6th Cir. 2009) (quoting Sigley v. City

of Parma Heights, 437 F.3d 527, 533 (6th Cir. 2006)).

                                                A.

       Of the thirty-five individuals named as defendants, the body of the complaint does not

contain any allegations with respect to four of them: Jane Doe, Richard Russell, Carina Blair, and

Brian Johnson. Under section 1983, a person may file a “[p]ersonal-capacity suit[]” seeking “to

impose personal liability upon a [state actor] for actions he takes under color of state law.”

Kentucky v. Graham, 473 U.S. 159, 165 (1985). To support such a claim, the plaintiff “must plead

that each [state actor] defendant, through the [person]’s own individual actions, has violated the

Constitution.” Iqbal, 556 U.S. 662, 676 (2009). Because he failed to allege any facts that these

defendants had any involvement in the events described in the complaint, the plaintiff has not

stated a section 1983 claim against them. Potter v. Clark, 497 F.2d 1206, 1207 (7th Cir. 1974)

(holding that “[w]here a complaint alleges no specific act or conduct on the part of the defendant

and the complaint is silent as to the defendant except for his name appearing in the caption, the

complaint is properly dismissed. . . .”).




                                                ‐4-
        Similarly, the complaint alleges that the plaintiff discussed the alleged misconduct with

defendants Unknown Morey, Unknown Jones, Unknown Ganaway, Unknown Barnes, Unknown

Fields, Unknown Klotz, Unknown Lamb, Unknown Snyder, Unknown Farhat, and Unknown

Savickey. But because there are no allegations that these defendants personally were involved in

the alleged misconduct, the complaint fails to state a claim against them.

                                                 B.

        Frazier’s attempts to hold defendant Warden K. Lindsey liable on a respondeat superior

theory of liability based on his subordinates’ failure to follow the posted rules. However, vicarious

liability cannot support a claim under section 1983 suits. Iqbal, 556 U.S. at 676. A civil rights

plaintiff must describe the personal conduct of each government-official defendant that he believes

violated the Constitution. Ibid.; accord Terrance v. Northville Reg’l Psychiatric Hosp., 286 F.3d

834, 842 (6th Cir. 2002) (noting that the “damage claims against governmental officials alleged to

arise from violations of constitutional rights cannot be founded upon conclusory, vague or general

allegations, but must instead, allege facts that show the existence of the asserted constitutional

rights violation recited in the complaint and what each defendant did to violate the asserted right”)

(emphasis in original); Ridgeway v. Kentucky, 510 F. App’x 412, 413 (6th Cir. 2013) (stating that

a plaintiff must “provide detail as to how each defendant allegedly violated his constitutional

rights”).

        Similarly, Frazier attempts to hold defendants D. Smith, Christine McCumber-Hemry,

Tiffany Kisor, Brian Johnson — all of whom were wardens or deputy wardens at the named

correctional facilities — liable on a respondent superior theory of liability. Those defendants will

be dismissed for the same reason.




                                                 ‐5-
                                                  C.

       Frazier has sued defendants Joel Salinas, K. Francise, Unknown Jones, Unknown

Hoganson, Christine McCumber-Henry, Unknown Davidson, Unknown Detloff, Unknown

Ganaway, Unknown Klotz, Unknown Farfat, Tiffany Kisor, and Unknown King contending that

they denied him due process at the misconduct hearing and administrative appeal that adjudicated

an altercation with another inmate. Frazier alleges that he was attacked from behind, unprovoked,

and that he should not have received a misconduct ticket for that episode. Frazier’s disciplinary

sanctions did not affect his sentence.

       A prisoner does not have a protected liberty interest in prison disciplinary proceedings

unless the sanction “will inevitably affect the duration of his sentence” or the resulting restraint

imposes an “atypical and significant hardship on the inmate in relation to the ordinary incidents of

prison life.” See Sandin v. Conner, 515 U.S. 472, 486-87 (1995). The Sixth Circuit has held that

misconduct convictions that do not result in the loss of good time are not atypical and significant

deprivations and therefore do not implicate due process. See, e.g., Ingram v. Jewell, 94 F. App’x

271, 273 (6th Cir. 2004); Carter v. Tucker, 69 F. App’x 678, 680 (6th Cir. 2003); Green v.

Waldren, No. 99-1561, 2000 WL 876765, at *2 (6th Cir. June 23, 2000).

       The misconduct report appended to the complaint indicates that Frazier’s sanction for the

fighting violation was ten days of detention, thirty days of top-lock, and a security reclassification.

Frazier did not lose any good-time credits. Because the misconduct charge did not implicate a

liberty interest, Frazier cannot state a claim against these defendants insofar as he claims that he

was denied due process.




                                                  ‐6-
                                                 D.

       Frazier accuses defendants Unknown Hoganson, Unknown Detloff, Unknown Hartinagel,

and Unknown Kisor of verbally harassing or intimidating him and gossiping about other inmates.

Verbal harassment, although unprofessional and reprehensible, does not constitute a constitutional

violation. See Ivey v. Wilson, 832 F.2d 950, 954-55 (6th Cir. 1987) (per curiam); Jones Bey v.

Johnson, 248 F. App’x 675, 677-78 (6th Cir. 2007) (prison guard’s use of racial slurs and other

derogatory language against state prisoner did not rise to level of a violation of the Eighth

Amendment) (citing Torres v. County of Oakland, 758 F.2d 147, 152 (6th Cir.1985)); Brown v.

Toombs, 983 F.2d 1065 (Table), 1993 WL 11882, at *1 (6th Cir. Jan. 21, 1993) (“Brown’s

allegation that a corrections officer used derogatory language and insulting racial epithets is

insufficient to support his claim under the Eighth Amendment.”). Frazier therefore fails to state a

claim against these defendants on this basis.

                                                 E.

       The complaint alleges that the following defendants retaliated against the plaintiff for filing

a lawsuit in the Western District of Michigan: Unknown Smith, Unknown Price, Joel Salinas, and

Unknown Morris. The plaintiff asserts that as a result of the lawsuit, these defendants “treated

plaintiff differently” than other inmates, and he suggests that defendant Morris was biased against

him in deciding the misconduct charge against him. He also asserts that defendants Unknown

Davidson and Unknown Washington retaliated against him by transferring the plaintiff from a

certain unit after the plaintiff showed Unknown Davidson a policy regarding prisoner-to-prisoner

mail and after he was released from administrative segregation.

       To state a claim for unlawful retaliation under the First Amendment, a plaintiff must plead

facts establishing three elements: “(1) the plaintiff engaged in protected conduct; (2) an adverse



                                                 ‐7-
action was taken against the plaintiff that would deter a person of ordinary firmness from

continuing to engage in that conduct; and (3) there is a causal connection between elements one

and two – that is, the adverse action was motivated at least in part by the plaintiff's protected

conduct.” Thaddeus-X v. Blatter, 175 F.3d 378, 394 (6th Cir. 1999) (en banc).

         It is well recognized that retaliation is easy to allege and that it can seldom be demonstrated

by direct evidence. See Harbin-Bey v. Rutter, 420 F.3d 571, 580 (6th Cir. 2005); Murphy v. Lane,

833 F.2d 106, 108 (7th Cir. 1987). However, conclusory allegations of a retaliatory motive

unsupported by material facts are insufficient to state a retaliation claim. Gutierrez v. Lynch, 826

F.2d 1534, 1538-39 (6th Cir. 1987)); see also Murray v. Unknown Evert, 84 F. App’x 553, 556

(6th Cir. 2003) (in complaints screened under 28 U.S.C. § 1915A, “[c]onclusory allegations of

retaliatory motive with no concrete and relevant particulars fail to raise a genuine issue of fact for

trial”) (internal quotations omitted); Lewis v. Jarvie, 20 F. App’x 457, 459 (6th Cir. 2001) (“bare

allegations of malice on the defendants’ parts are not enough to establish retaliation claims” that

will survive § 1915A screening). Furthermore, “[c]onclusory allegations of temporal proximity

are not sufficient to show a retaliatory motive.” Skinner v. Bolden, 89 F. App’x 579, 580 (6th Cir.

2004).

         Although the act of filing the lawsuit in the Western District of Michigan was protected

conduct, treating plaintiff “differently” than other inmates does not sufficiently allege that the

defendants’ conduct would deter a person of ordinary firmness from continuing to engage in that

conduct. The plaintiff therefore has not stated a retaliation claim against defendants Unknown

Smith, Unknown Price, and Joel Salinas.

         The plaintiff appears to allege that defendant Morris decided the fighting-misconduct

charge unfavorably in retaliation for the plaintiff maintaining the lawsuit. While “fixing” a



                                                   ‐8-
misconduct ticket against a prisoner might suffice to deter a person of ordinary firmness from

engaging in protected conduct, the plaintiff has not alleged any facts that would connect the filing

of his lawsuit — which involved events at a different prison related to housing plaintiff with family

members of the victim of his crime — with the fighting-misconduct hearing at his current facility.

The plaintiff merely alleges temporal proximity between the filing of the other lawsuit and

Morris’s decision against him for the misconduct. However, the Sixth Circuit has been reluctant

to find that temporal proximity between protected conduct and an official’s adverse conduct,

standing alone, is sufficient to establish a retaliation claim. Hill v. Lappin, 630 F.3d 468, 476 (6th

Cir. 2010).

       The plaintiff has not established that any alleged act of retaliation by defendants Unknown

Davidson and Unknown Washington was connected to the lawsuit. The plaintiff asserts that

Davidson transferred him to another unit after the plaintiff showed him a copy of a policy related

to prisoner-to-prisoner mail. He asserts that Washington transferred him out of the “honor” unit

after he was released from administrative segregation. But the complaint is silent as to whether

the alleged acts of retaliation have anything to do with the plaintiff’s lawsuit.

       The plaintiff’s retaliation claim against these defendants therefore must be dismissed.

                                                  F.

       Next, the complaint alleges that some of the named defendants interfered with plaintiff’s

legal mail while his other lawsuit was pending. The plaintiff asserts that when he complained to

defendant Unknown Davidson about the mishandling of his legal mail, Davidson told him that if

he requested a hearing on the matter that his mail would be destroyed. However, he does not allege

that any of his legal mail was in fact destroyed. The plaintiff asserts that defendants Unknown

Detloff and Unknown Divish would not let him send out legal mail through his counselors at the



                                                 ‐9-
times normally allowed. He does not allege, though, that he was prevented from sending out legal

mail at other times. The plaintiff asserts that he filed a grievance against defendant Pleshakel, and

that after he did so the manner in which legal mail is processed by his facility was changed. But

the complaint does not allege that any incident with defendant Pleshakel had any negative

consequence on his Western District of Michigan case. The complaint contains additional

allegations regarding the handling of his legal mail, but they do not appear to assert that any of the

associated defendants were responsible for any of the alleged problems.

       It is well-established that prisoners have a constitutional right of access to the courts.

Bounds v. Smith, 430 U.S. 817, 821 (1977). The right of access to the courts prohibits prison

officials from erecting barriers that may impede the inmate’s accessibility to the courts. See Knop

v. Johnson, 977 F.2d 996, 1009 (6th Cir. 1992). In order to state a viable claim for interference

with his access to the courts, a plaintiff must show actual prejudice or “actual injury.” Lewis v.

Casey, 518 U.S. 343, 349 (1996); see also Talley-Bey v. Knebl, 168 F.3d 884, 886 (6th Cir. 1999).

“Examples of actual prejudice to pending or contemplated litigation include having a case

dismissed, being unable to file a complaint, and missing a court-imposed deadline.” Harbin-Bey

v. Rutter, 420 F.3d 571, 578 (6th Cir. 2005).

       The plaintiff has not identified any actual prejudice or injury to any underlying legal claim

in his Western District of Michigan case. The plaintiff does not indicate the nature of the legal

mail that was interfered with, nor does he allege that the interference prevented him from sending

out mail or caused him to miss a deadline. The plaintiff has failed to state a claim with respect to

the alleged mishandling of his legal mail.




                                                ‐10-
                                                  G.

       Finally, the complaint alleges that the commissary jobs at the facilities’ kitchens were

reserved for white prisoners. The plaintiff asserts that he was prevented from obtaining one of

these favored jobs on the basis of his race.

       It is not clear from the complaint, however, who was in charge of assigning the kitchen

jobs. The complaint, liberally construed, appears to assert that defendants Unknown Colthfelt, a

food service supervisor, and Unknown Schubring, a food service director, always awarded certain

food service jobs to white prisoners even if they were less qualified than non-white prisoners.

There is other mention of discrimination elsewhere in the complaint, but the allegations seem to

relate to defendants Unknown Price, Unknown Hoganson, Unknown Fields, Unknown Ganaway,

Unknown McNeal, and Unknown Dolths, to whom the plaintiff merely complained about the

discrimination. The plaintiff also alleges that defendant Unknown Purdy refused to assign him a

job, but that apparently was the result of the plaintiff simply following certain rules, not his race.

       Discrimination is prohibited by the Equal Protection Clause of the Fourteenth Amendment,

which “commands that no state shall deny to any person within its jurisdiction the equal protection

of the laws.” Club Italia Soccer & Sports Org., Inc. v. Charter Twp., 470 F.3d 286, 298 (6th Cir.

2006) (internal quotation marks omitted). “To establish a claim for relief under the Equal

Protection Clause, a plaintiff must demonstrate that the government treated the plaintiff disparately

as compared to similarly situated persons and that such disparate treatment either burdens a

fundamental right, targets a suspect class, or has no rational basis.” Id.

       It is true that a prisoner has no “right to prison employment or a particular prison job.”

Jewell v. Leroux, 20 F. App’x. 375, 377 (6th Cir. 2001). It is equally true, however, that

“[p]risoners are protected under the Equal Protection Clause of the Fourteenth Amendment from



                                                 ‐11-
invidious discrimination based on race.” Wolff v. McDonnell, 418 U.S. 539, 556 (1974). Racial

classification in the prison setting, like such classification outside the prison setting, is permissible

only when it is narrowly tailored to serve a compelling state interest. See Johnson v. California,

543 U.S. 499, 505-15 (2005). Although a prisoner has no constitutional right to a particular job,

the Equal Protection Clause prohibits prison officials from delegating work assignments based on

race. See Walker v. Gomez, 370 F.3d 969, 973 (9th Cir. 2004); Black v. Lane, 824 F.2d 561, 562

(7th Cir. 1987).

        The plaintiff’s allegations that he was denied a particular job solely on the basis of his race

states a claim for relief against defendants Unknown Colthfelt and Unknown Schubring. However,

the plaintiff has failed to state a discrimination claim against the other listed defendants as he does

not assert that they personally took any racially discriminatory actions against him.

                                                  III.

        The plaintiff has failed to state a plausible claim for relief against several defendants. The

complaint therefore will be partially dismissed.

        Because the plaintiff is proceeding without an attorney and has been granted leave to

proceed without prepayment of fees, he is automatically entitled to have the summons and

complaint served by the United States Marshal. E.D. Mich. LR 4.1(b). However, in order to

complete that process, the plaintiff “must prepare all required forms,” and “[w]here necessary,

[must] present the process to the Clerk for signature and sealing.” E.D. Mich. LR 4.1(a). The

documents that the plaintiff must submit in order for the Clerk of Court to complete service of

process in a civil action are: (a) one copy of the complaint for each defendant; (b) two USM 285

forms for each defendant; and (c) three summonses for each defendant.




                                                  ‐12-
       Accordingly, it is ORDERED that the complaint is DISMISSED WITH PREJUDICE

as to defendants Kevin Lindsey, Jane Doe, D. Smith, Unknown Pleshakel, Unknown Price, Joel

Salinas, T. Morey, K. Francise, Unknown Jones, Unknown Hoganson, Christine McCumber-

Henry, R. Davidson, Unknown Detloff, Unknown Divish, Unknown Hartinagel, Unknown Barnes,

Unknown Fields, Unknown Ganaway, Unknown McNeal, Unknown Dolths, Unknown Snyder,

Unknown Lamb, Unknown Klotz, Unknown Farhat, Unknown Savickey, S. Morris, Richard

Russell, Unknown Washington, Carina Blair, Unknown Purdy, Brian Johnson, Tiffany Kisor, and

J. King ONLY.

       It is further ORDERED that the plaintiff must complete and present to the Clerk of Court

each of the following: (a) one copy of the complaint for defendants Unknown Clothfelt and

Unknown Schubring each; (b) two USM 285 forms for Unknown Clothfelt and Unknown

Schubring each; and (c) three summonses for Unknown Clothfelt and Unknown Schubring each.

Blank copies of the USM 285 form and summons are available for download on the Court’s

website.

       It is further ORDERED that, upon receipt of the completed documents listed above, the

Clerk of Court shall process the case for service by the U.S. Marshal, and the Marshal shall serve

a copy of the complaint, summons, and this order upon defendants Unknown Clothfelt and

Unknown Schubring each without prepayment of the usual costs for such service.

                                                            s/David M. Lawson
                                                            DAVID M. LAWSON
                                                            United States District Judge


Date: July 8, 2019




                                              ‐13-
                   PROOF OF SERVICE

The undersigned certifies that a copy of the foregoing order was
served upon each attorney or party of record herein by
electronic means or first class U.S. mail on July 8, 2019.

                           s/Susan K. Pinkowski
                           SUSAN K. PINKOWSKI




                             ‐14-
